Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 16-BG-468

IN RE WILLIAM P. CORBETT, JR.
                                                           2013 DDN 161
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Reg. No. 445800

BEFORE: Thompson, Associate Judge, and Farrell and Reid, Senior Judges.

                                     ORDER
                             (Filed – October 19, 2017)

       On consideration of the certified order of the Supreme Judicial Court for
Suffolk County, Massachusetts, disbarring respondent from the practice of law in
Massachusetts; this court’s July 21, 2017, order temporarily suspending respondent
and directing him to show cause why identical reciprocal discipline should not be
imposed; and the statement of Disciplinary Counsel regarding reciprocal discipline;
and it appearing that respondent did not file a response to the show cause order or
the required D.C. Bar R. XI, § 14 (g) affidavit, it is

       ORDERED that William P. Corbett, Jr., is hereby disbarred from the practice
of law in the District of Columbia. See In re Sibley, 990 A.2d 483, 487-88 (D.C.
2010) (explaining that the presumption of identical discipline in D.C. Bar R. XI, §
11 (c) will prevail except in “rare” cases); In re Cole, 809 A.2d 1226, 1227 n.3 (D.C.
2002) (explaining that in unopposed reciprocal matters the “imposition of identical
discipline should be close to automatic”). It is

       FURTHER ORDERED that the time for eligibility to petition for
reinstatement will not begin to run until such time as respondent files a D.C. Bar R.
XI, § 14 (g) affidavit.

                                 PER CURIAM